Title: Samuel Nightingale, Jr., to Virginia Delegates in Congress, 15 February 1781
From: Nightingale, Samuel, Jr.
To: Virginia Delegates in Congress


Gentn.
Providence Feby 15th 1781
I Recd your Favor of 2nd Jany, and your Order for the Goods, in my hands, in favor of Monsr. La Touch, and have Deliverd them to his Agent Monsr Dubosy ye 31st Jany last as Pr a Rect Inclosed, and hope they will arrive in Virginia in good order. Monsr. Dubosy refused to give a Rect for the paritcular Articles, as he had not seen them. In your Order you mention that I should send the Amunition there was but little and that Clamed by Monsr. Couloux La Vigna, and it was Delivered him. There is some Chinces & Velvets & Thick felts that was marked MR yet in my hands, it is supposed these belong to Mr. Robert Morris of Philadelphia, There is also the Cordage & Sole Leather, (all the rest are sent by the above conveyance) These are articles that cannot be much wanted in Virginia, and there is some charges to pay here, I propose selling these for that purpose, and as soon as they are sold shall send you an Acct of them, with the Bills that are now unpaid. I have had much more Trouble with these goods than to receive goods from any Person, and sell them, as I attended the whole time of unlading & Storeing them, takeing there marks & Numbers, opening and makeing an Invoice of the whole, then Packing them up untill after Coart, Gitting Evidences, attending the Tryal at the Admiralty Coart, dividing the goods, and makeing Invoices of the division, Packing up the goods again, giveing Copies of all the Invoices and other papers to remain in the Admiralty office, Settling with the Recaptors not without Difficulty &c &c—For which I propose Chargeing Two & one half Pr. Ct. Commissions, Five Pr. Ct. is the customary Commissions in the New England States.

I sent a Letter to His Excelency Govr. Jefferson with these goods, inclosing Monsr. Dubosy Rect, also a general Invoice mentiong the Number of pieces [of] Broad Colth, Serges, Linnens, and all the things that was deliverd them. A more particular Invoice I before sent you. I now send you a Copy of the Invoice of the whole Cargo that came in the Schooner Le Committe to Providence, with some Accounts & bills[.] I did not pack the Arms in Straw, as I Proposed to you some time past, but was ready to do it, if they went by land; but it was not necessary as they went by water.
Messrs Madison & Bland
